Citation Nr: 1818813	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of ten percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 1965 to October 1969.  

This appeal arises before the Board of Veterans' Appeals (Board) from November 2013 and June 2014 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Due to reasons that follow, a remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication of his appeal.  

During the Veteran's April 2016 hearing with the undersigned, the Veteran referred to a hearing loss examination dated February 2016.  This does not appear in the Veteran's electronic claims file.  This record should be obtained and uploaded to the record.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Since the most recent VA examination for hearing loss and tinnitus that is of record, dated October 2013, the Veteran has submitted a buddy statement from a shipmate detailing the hazardous noise exposure of large caliber guns to which he and the Veteran were exposed.  The Veteran has also submitted a medical treatise on the topic of cochlear nerve degeneration due to noise exposure.  The Veteran also stated at the hearing that he wore ear protection at his railroad job and also when he uses guns to hunt, which contradicts the rationale of the October 2013 examiner who stated that "the Veteran began working for the railroad at a time when ear protection was not required."  The Veteran should be afforded a new VA audiological examination that incorporates this new evidence in the examiner's rationale.  

The Veteran also submitted an August 2013 statement that during his time in service he experienced hearing damage to the extent that he was unable to perform his job for several months.  The available service treatment records STRs do not document any such event or time away from his job as a sonar technician.  It is unclear if these records are missing.  The RO should attempt to locate any additional STRs.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As for the Veteran's heart disease, the most recent VA examinations of June 2014 and October 2013 did not include an in-person examination of the Veteran.  Although an in-person examination is not always required, in this case, the information referenced in the examinations conflicts with information presented by the Veteran.  In the April 2016 hearing, the Veteran stated that he has reduced his regular activities because he fatigues easily, indicating a possible worsening of his service-connected heart condition.  He also reported light-headedness and dizziness in an August 2013 statement.  In a June 2014 RO memorandum, the Veteran was recorded as reporting METS of 4 to 7.  However, the June 2014 examiner recorded that the Veteran denied experiencing symptoms with any level of physical activity.  The examiner noted that the report of 4 to 7 METS was due to the Veteran's back condition.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the potential worsening of the Veteran's heart condition, and because there is insufficient evidence upon which the Board can assess its current severity, the Board finds that a new examination, with findings responsive to applicable rating criteria, is needed to fully and fairly evaluate the Veteran's claim for a rating in excess of ten percent for his heart condition.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.").  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, determine if there are any outstanding VA or other treatment records available and obtain them.  If there are no additional medical treatment records available, please include a negative finding determination in the Veteran's file.  

2.  Determine if there are any missing STRs and obtain them.  The Veteran referenced a period of several months during service when he was unable to perform his duties due to hearing damage.  This is not reflected in the currently available set of STRs.  If there are no additional service treatment or personnel records available, please include a negative finding determination in the Veteran's file.  

3.  Schedule the Veteran for a VA audiological examination to include assessment of hearing loss and tinnitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any hearing loss or tinnitus diagnosis made, the examiner should provide a response to the following inquiries:

(a)  is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss and/or tinnitus was caused by or incurred during active service?  

(b)  discuss the findings of the medical treatise submitted by the Veteran and how it relates to any diagnosis for hearing loss or tinnitus as well as rationale for either a negative or positive finding of service connection; 

(c)  discuss the Veteran's lay statements with respect to hearing loss to include noise exposure to large caliber guns during service as well as the Veteran's buddy statement regarding noise exposure aboard ship.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of hearing loss and tinnitus symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  Schedule the Veteran for an in-person cardiac examination to determine the current severity of his service-connected ischemic heart disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's heart disability.  

The examiner is asked to include reference to the Veteran's lay statements of fatigue, light-headedness, and dizziness, when considering the severity of the Veteran's heart condition.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.  

5.  After the development requested above has been completed, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




